DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-19, 24 and 26 is because the cited prior art does not teach system or method for data collection in an industrial environment that includes performing an action in response to a recommendation, wherein the action includes adjusting a utilized sensor value, wherein the utilized sensor value indicates which sensor from a plurality of available sensors is utilized in the detection package, and whereby which sensor is utilized in the detection package is adjusted based on the detection value from the offset industrial production process.  The primary reason for the allowance of claims 20-23 and 25 is because the cited prior art does not teach an apparatus for data collection in an industrial environment that includes a data storage component comprising a data storage profile component configured to determine a data storage profile, wherein the data storage profile comprises a data storage plan for at least one of the plurality of detection values, and wherein the data storage profile includes a time data storage trajectory comprising a plurality of time values corresponding to a plurality of storage locations over which the corresponding at least one of the plurality of detection values is to be stored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864